Hill, J.
1. Levy of a tax execution against property in the hands of an administrator for distribution, which execution according to the evidence is excessive, is void, and a sale thereunder will pass no title.
2. Under the facts of this case the court did not err in continuing in force the order restraining a sale of the property levied on. Civil Code, § 4000. This case differs in its facts from Harris Orchard Co. v. Tharpe, 177 Ga. 547, where the complainant was a third party whose remedy is provided in the Civil Code (1910), § 1159.

Judgment affirmed.


All the Justices conaw.

G. G. Bidgood, for plaintiff in error.
L. fj. Porter and B. G. Hichs, contra.